Citation Nr: 1206931	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of an eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran retired from active duty in August 2004.  She had 20 years of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied service connection for residuals of an eye injury.  During the course of the appeal custody of the file was transferred to the RO in Atlanta, Georgia, which has jurisdiction of it.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2011.  A transcript of her testimony is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Board finds that further development is required before the issue on appeal can be adjudicated.

Service treatment records (STRs) show the Veteran had an eye injury in service, and she asserts that she has had continuous symptoms since that injury.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The RO has asserted that review of medical literature shows the Veteran's diagnosed "white dot syndrome," noted in outpatient records, is an autoimmune disorder unrelated to trauma.  However, the Board may reach a medical conclusion only on the basis of independent medical evidence or adequate quotation from recognized medical treatises; see Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Veteran has not been afforded a VA eye examination, so there is no competent opinion of record stating whether or not she has an eye disorder residual to her in-service injury.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded examination by a person with appropriate expertise to determine the etiology of any currently present eye disorder.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion with respect to any currently present eye disorder as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder became manifest during service or is otherwise due to or aggravated by service, to include traumatic injury during service.

The rationale for all opinions expressed should be provided.

2.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


